Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 9, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                      Alton Thomas Davis,
  138602(36)(38)(40)(41)                                                                                                 Justices



  CATHERINE WILCOX, individually, and as
  Next Friend of ISAAC WILCOX, a minor,
               Plaintiffs-Appellants,
  and
  SUNRISE HOME HEALTH SERVICES, INC.,
            Intervening Plaintiff,
                                                                    SC: 138602
  v                                                                 COA: 290515
                                                                    Kent CC: 08-010129-NF
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
             Defendant-Appellee.
  _______________________________________


        On order of the Chief Justice, motions by the Michigan Catastrophic Claims
  Association, the Coalition Protecting Auto No-Fault, and the Insurance Institute of
  Michigan for leave to file briefs amicus curiae in this case are considered and they are
  GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 9, 2010                    _________________________________________
                                                                               Clerk